DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 10/30/20 are acknowledged. Claims 1-3, 5, 6, 13, and 16 have been amended. Claims 4, 8, 10, 12, 14-15, 17, 19, and 21 have been canceled. Claims 1-3, 5-7, 9, 11, 13, 16, 18, 20, and 22-27 are pending. 
Claims 27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/17/20.
Claims 1-3, 5-7, 9, 11, 13, 16, 18, 20, and 22-26 are under examination. 
Withdrawn Rejections
The provisional rejection of claims 1-3, 5-7, 9, 11, 13, 16, 18, 20, and 22-26 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-10, 12, 15, 17-18, 20 and 25  of copending Application No. 15/737,706, is withdrawn in light of Applicant’s amendment thereto. See paragraph 7, page 3 of the previous Office action.
The provisional rejection of claims 1-7, 9, 11, 13, 16-17, 20 and 25-26 on the ground of nonstatutory double patenting as being unpatentable over claims 6-22  of copending Application No. 15/119,103, is withdrawn in light of Applicant’s amendment thereto. See paragraph 8, page 4 of the previous Office action.
The rejection of claims 1-3,5-7, 9, 11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of Applicant’s amendment thereto. See paragraph 10, page 5 of the previous Office action.
The rejection of claims 4, 16-18, 20 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
The rejection of claim(s) 1-7, 9, 11, 13, 16-17, 20 and 22-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CytoDyn, Inc. (NCT02737306. CytoDyn, Inc. Study of PRO 140 for prophylaxis of acute GVHD in patients with AML or MDS undergoing allogeneic stem-cell transplant. Available from: https://clinicaltrials.gov/ct2/history/NCT02737306?A=1&B=1&C=merged#StudyPageTop. NLM identifier. NCT 023737306. First posted April 12, 2016), is withdrawn in light of Applicant’s amendment thereto. See paragraph 15, page 13 of the previous Office action. 
New Rejections Necessitated by Applicant’s Amendment
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 9, 11, 13, 16, 18, 20, and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 16 have been amended to recite the limitation “assessing engraftment of introduced hematopoietic stem cells in bone marrow of the subject”. This limitation is indefinite because it is unclear how the assessment of engraftment is performed. The claim provides no discernible boundary on the specific act that is used to accomplish this limitation. For example, 
Claims 1 and 16 have been amended to recite the limitation “avoiding inflammation-related increases in CD4+ T cells in peripheral blood of the subject”. This limitation is indefinite because it is unclear if this limitation recites an intended result of the method (i.e. administration of PRO 140 to a subject in need thereof avoids the inflammation-related increases in CD4+ T cells in the peripheral blood of the subject) or if this limitation indicates an additional step that is to be performed. If the intent of this limitation is to add an additional step, this limitation is unclear because the claim does not provide any discernible boundary on how this limitation is performed. That is, what act is performed to avoid the inflammation-related increases in CD4+ T cells in the peripheral blood of the subject? Given the two interpretations of the limitation, the scope of the claim is ambiguous and one of skill in the art would not be apprised of the metes and bounds of the claim. Claims 2-3, 5-7, 9, 11, and 13 depend from claim 1 and thus, are included in the rejection. Claims 18, 20, and 22-26 depend from claim16 and thus, are included in the rejection. Clarification and/or correction.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9, 13, 16, 18 and 22-25 is/are rejected under 35 U.S.C. 102(a)(1)and 102 (a)(2) as being anticipated by Rashef et al. (WO 2014/085808 A1, published June 5, 2014). It should be noted that this rejection has been modified in light of Applicant’s amendment.
The claims are drawn to a method of treating or preventing one or more graft-versus-host disease (GVHD) physical symptoms in a subject in need thereof comprising administering PRO 140 to the subject; assessing engraftment of introduced hematopoietic stem cells in bone marrow of the subject; and avoiding inflammation-related increases in CD4+ T cells in peripheral blood of the subject. 
Claim 16 is drawn to a method of treating or preventing one or more GVHD physical symptoms in a subject in need thereof comprising administering to a subject in need thereof an anti-CCR5 cell receptor binding agent comprising: a. a PRO 140 antibody, or binding fragment thereof, b. a nucleic acid encoding a PRO 140 antibody, or binding fragment thereof, c. a vector comprising a nucleic acid encoding a PRO 140 antibody, or binding fragment thereof, or d. a host cell comprising (i) a PRO 140 antibody, or binding fragment thereof, (ii) a nucleic acid encoding a PRO 140 antibody, or binding fragment thereof, or (iii) a vector comprising a nucleic acid encoding a PRO 140 antibody, or binding fragment thereof; assessing engraftment of introduced hematopoietic stem cells in bone marrow of the subject; and avoiding inflammation-related increases in CD4+ T cells in peripheral blood of the subject.
Rashef et al. teach a method of treating or preventing symptoms associated with graft versus host disease comprising administering a CCR2 antagonist and a CCR5 antagonist (See abstract, pages 3 and 16 and claim 17). Rashef et al. teach that the CCR5 antagonist is PRO 140, a competitive inhibitor to a CCR5 receptor that does not itself have agonist activity (See pages 11-12 and 14). Rashef et al. teach that the antibody can be a scFV (See pages 7-8). Rashef et al. teach that the CCR5 antagonist (e.g., PRO 140) can be administered subcutaneously (See page 14). Rashef et al. teach that the administration of the antagonist is 
 Applicant’s Arguments
Applicant argues that Rashef et al. do not teach assessing engraftment of introduced hematopoietic stem cells in bone marrow of subject.
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. In response to Applicant’s argument that Rashef et al. does not teach assessing engraftment of introduced hematopoietic stem cells in bone marrow of subject, Rashef et al. teach a model of GVHD, in which mice receive lethal radiation and subsequently undergo bone marrow transplantation (See page 21). Rashef et al. teach stem cell engraftment is assessed by measuring donor chimerism in the bone marrow by flow cytometry and plating bone marrow in colony forming assays (See page 22). 
Claim Status
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDRA E DILLAHUNT/Examiner, Art Unit 1646    

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646